PRESS RELEASE February 26, 2008 FOR IMMEDIATE RELEASE Yadkin Valley Financial Corporation Announces Diluted Earnings Per Share of $0.37 for the Fourth Quarter and $1.45 for the Year End December 31, 2007 Yadkin Valley Financial Corporation, (the “Company”) Elkin, NC(NASDAQ:YAVY – news), the holding company for Yadkin Valley Bank and Trust Company (the “Bank”), reports earnings of $3.93 million for the quarter ended December 31, 2007, an increase of 3.2% as compared with earnings of $3.81 million for the same quarter of 2006.Diluted earnings per share (“EPS”) were $0.37 and $0.35 for the quarters ended December 31, 2007 and 2006, respectively, an increase of 5.7%.Return on equity (“ROE”) was 11.7% for the quarter ended December 31, 2007, down from 12.3% for the quarter ended December 31, 2006, and return on tangible equity (“ROTE”) decreased to 16.2% from 17.7% over the same periods. Net income for the year ended December 31, 2007 was $15.5 million, a 12.7% increase over $13.8 million earned for the year ended December 31, 2006.Diluted earnings per share were $1.45 and $1.28, respectively, for years ended December 31, 2007 and 2006, an increase of 13.3%.ROE increased to 12.0% for the year ended December 31, 2007 from 11.5% a year ago, and ROTE remained at 16.8% for the year. The increase in quarterly net income over the same period in the prior year was attributed primarily to a decrease in provision for loan losses of $236,000, or 45%, and an increase in net interest income of $168,000, or 1.6%.The decrease in noninterest income of $99,000, or 2.6%, was partially offset by a decrease in noninterest expenses of $58,000, or 0.7%. Comparing the fourth quarters of 2007 and 2006, the net interest margin decreased to 4.03% from 4.34% due to the Company’s sensitivity to declining interest rates.The prime rate was 7.25% at the end of 2007, after falling 100 basis points since mid-September 2007.The company’s yield on earning assets decreased by 16 basis points, and the cost of interest bearing liabilities increased by 24 basis points.The increase in the cost of interest bearing liabilities was attributed to the issuance of $25 million in trust preferred securities and to growth in the average balances of certificates of deposit (CODs).On November 1, 2007 the Company issued trust preferred securities, which carry an interest rate of three-month LIBOR plus 132 basis points.The average balances of CODs grew by $63.0 million, or 12.5%, comparing the fourth quarters of 2006 and 2007.CODs maturing during the first three months of 2008 have an aggregate rate of 4.84% and total $199.9 million, or 35% of total CODs.These maturing CODs represent various terms ranging from seven days to three years.The Bank will have opportunities to replace these deposits with funding at lower interest rates in 2008.The impact of the additional cost of CODs during 2007 was mitigated by an increase in the portion of funding provided by noninterest bearing deposits, which increased by $10.1 million, or 6.8%, comparing the average balances for the fourth quarters of 2006 and 2007.We believe that loan performance remained strong with the ratio of nonperforming loans to total loans unchanged at 0.21%, comparing December 31, 2007 and 2006.The allowance for loan losses to total loans held for investment declined by 10 basis points to 1.23% at December 31, 2007 as compared at December 31, 2006. The decrease in noninterest income was attributable to a charge of $215,000 from a write-down to market value of other real-estate owned, most of which was rental property acquired in a foreclosure during the third quarter of Growth in average assets from the third to the fourth quarters of 2007 totaled $36 million (13.0%, annualized) and was concentrated in loans.Loans held for investment averaged $869 million during the fourth quarter of 2007, an increase of $36 million (17.2%, annualized) over the average loans of $833 for the third quarter of 2007.This growth in average loans from linked quarters was concentrated in construction and land development loans ($25 million) and in fixed rate commercial loans secured by real estate ($8 million).Average deposit liabilities for the fourth quarter of 2007 were $953 million, an increase of $13 million (5.7%, annualized) over the average deposits of $940 million for the prior quarter. Total assets at December 31, 2007 were $1.211 billion, representing increases of $67 million (23.5%, annualized) for the fourth quarter and $91 million (8.1%) for the year.In a comparison of balances at years ended December 31, 2006 and 2007, gross loans held for investment increased by $84 million (10.3%) and deposits increased by $56 million (6.1%). Bill Long, President and CEO, commented, “We are pleased to announce our earnings for the fourth quarter and year ended December 31, 2007.The year 2007 was a very challenging year for the banking industry.Yet, we saw net income rise 3.2% for the fourth quarter 2007 verses fourth quarter 2006, and 12.7% for the year 2007 over 2006.Diluted earnings per share grew 5.71%, to 37 cents per share, in the fourth quarter 2007 from 35 cents per share in the fourth quarter 2006.For the year ended December 31, 2007, diluted earnings per share finished at $1.45 verses $1.28 for 2006, an increase of 13.3%. “We believe that banks reporting both double-digit earnings growth for the year 2007 and positive earnings growth for the fourth quarter of 2007 will begin to set themselves apart from their peers.Furthermore, we believe that these banks will be recognized for their ability to manage in difficult times.We are proud and thankful for our Company’s performance in 2007 that continued our record of growth and profitability.We look forward to the opportunity to build on the value of our franchise in 2008 and the years ahead.In our opinion, banks that have taken the course of rapid asset growth with marginal profitability will have an increasingly difficult challenge in attracting the capital needed to sustain their growth rates without demonstrating their ability to provide returns on equity that investors expect. “Credit quality remains at the forefront in our lending practices.We have performed well in comparison to our peers, as we ended the year 2007 with net charge-offs at 0.10% of average loans.Nonperforming loans rose only 7.7% in 2007 to $1,971,538 or 0.21% of total loans.Other real estate owned increased by merely $28,000 from year end 2006 to year end 2007.Our net interest margin ended at 4.03% for fourth quarter 2007 and 4.20% for the year 2007.Managers have done an excellent job in controlling expenses as reflected in our efficiency ratios of 54.12% and 55.26%, respectively, for the quarter and year ended December 31, 2007. “We are excited about our pending merger with Cardinal State Bank and especially about adding its experienced and talented staff to our family at Yadkin Valley Bank and Trust Company.Cardinal provides full banking services in Durham and Hillsborough.The Cardinal shareholders’ meeting is scheduled for March 19th, and we expect to complete the merger by the end of the first quarter of 2008. 2 “In summary, we believe that Yadkin Valley Bank and Trust Company is at the right place at the right time, and that 2008 will bring many opportunities for our bank to continue growing. We are well positioned for the many opportunities that lie ahead, and we look forward to serving our customers and working for our shareholders in 2008.” Yadkin Valley Bank and Trust Company is a full service community bank providing services in twenty-four branches throughout its three regions in North Carolina.The Yadkin Valley Bank region serves Ashe, Forsyth, Surry, Wilkes, and Yadkin Counties and operates a loan production office in Wilmington, NC.The Piedmont Bank region serves Iredell and Mecklenburg Counties.The High Country Bank region serves Avery and Watauga Counties.The Bank provides mortgage lending services through its subsidiary, Sidus Financial, LLC, headquartered in Greenville, North Carolina.Securities brokerage services are provided by Main Street Investment Services, Inc., a Bank subsidiary with four offices located in the branch network. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the Company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. 3 Yadkin Valley Financial Corporation (Amounts in thousands except per share data) (unaudited) For the Three Months Ended December 31, September 30, December 31, 2007 2007 2006 Interest Income: Interest and fees on loans $ 17,532 $ 17,369 $ 16,550 Interest on federal funds sold 31 99 56 Interest on taxable securities 1,390 1,407 1,145 Interest on tax-exempt securities 348 309 283 Interest-bearing deposits 38 47 21 Interest income 19,339 19,231 18,055 Interest expense 8,792 8,504 7,676 Net interest income 10,547 10,727 10,379 Provision for loan losses 289 300 525 Net interest income after provision for loan loss 10,258 10,427 9,854 NoninterestIncome: Service charges on deposit accounts 1,008 1,003 980 Other service fees 841 863 861 Net gain on sales of mortgage loans 1,488 1,338 1,656 Net gain on sales of investment securities 1 45 (104 ) Income on investment in bank owned life Insurance 260 255 248 Mortgage banking income 175 63 79 Bank-owned life insurance death benefit 82 - - Other income (167 ) (11 ) 68 Total noninterest income 3,688 3,556 3,788 Noninterest Expense: Salaries and employee benefits 4,708 4,625 4,672 Occupancy and equipment expense 930 984 999 Printing and supplies 141 127 127 Data processing 83 105 114 Communications expense 193 337 220 Amortization of core deposit intangible 187 194 197 Other expense 1,753 1,644 1,724 Total noninterest expense 7,995 8,016 8,053 Income before income taxes 5,951 5,967 5,589 Income taxes 2,024 2,045 1,782 Net income $ 3,927 $ 3,922 $ 3,807 Income per share: Basic $ 0.37 $ 0.37 $ 0.36 Diluted $ 0.37 $ 0.37 $ 0.35 Average shares outstanding – basic 10,570 10,584 10,608 Average shares outstanding – diluted 10,650 10,721 10,788 4 Yadkin Valley Financial Corporation (Amounts in thousands except per share data) (unaudited) For the Twelve Months Ended December 31, 2007 2006 Interest Income: Interests and fees on loans $ 68,225 $ 61,799 Interest on federal funds sold 298 191 Interest on taxable securities 5,286 4,093 Interest on tax-exempt securities 1,236 1,131 Interest-bearing deposits 148 92 Interest income 75,193 67,306 Interest expense 33,292 26,429 Net interest income 41,901 40,877 Provision for loan losses 1,089 2,165 Net interest income after provision for loan loss 40,812 38,712 NoninterestIncome: Service charges on deposit accounts 3,946 3,758 Other service fees 3,560 3,400 Net gain on sales of mortgage loans 5,883 6,026 Net gain on sales of investment securities 45 (85 ) Income on investment in bank owned life insurance 1,127 698 Mortgage banking income 451 257 Other income 424 291 Total noninterest income 15,436 14,345 Noninterest Expense: Salaries and employee benefits 19,161 18,693 Occupancy and equipment expense 3,917 3,901 Printing and supplies 550 591 Data processing 399 418 Amortization of core deposit intangible 777 1,031 Other expense 8,155 7,459 Total noninterest expense 32,959 32,093 Income before income taxes 23,289 20,964 Income taxes 7,740 7,172 Net income $ 15,549 $ 13,792 Income per share: Basic $ 1.47 $ 1.30 Diluted $ 1.45 $ 1.28 Average shares outstanding – basic 10,570 10,641 Average shares outstanding – diluted 10,713 10,789 5 Yadkin Valley Financial Corporation (Amounts in thousands except per share data) (unaudited) As of Dec 31, As of Dec. 31, 2007 2006 * Assets Cash and due from banks $ 24,268 $ 42,387 Federal funds sold and interest-bearing deposits 2,058 1,669 Securities available for sale 142,484 127,520 Gross loans held for investment 898,753 814,910 Allowance for loan losses (11,046 ) (10,829 ) Loans held for sale 52,754 42,351 Accrued interest receivable 6,055 5,796 Premises and equipment, net 26,780 27,098 Federal Home Loan Bank stock 2,557 3,633 Investment in bank-owned life insurance 22,683 22,797 Goodwill 32,697 32,697 Core deposit intangible 4,261 5,038 Other assets 6,860 4,834 Total Assets $ 1,211,164 $ 1,119,901 Liabilities and Stockholders’ Equity Non-interest bearing deposits $ 154,979 $ 151,812 NOW, savings, and money market 232,888 233,032 Time deposits over $100,000 267,530 228,554 Other time deposits 308,045 294,450 Borrowed funds 103,425 79,063 Accrued interest payable 3,435 2,975 Other liabilities 6,801 5,616 Total Liabilities 1,077,103 995,502 Stockholders’ equity 134,061 124,399 Total Liabilities and Stockholders’ Equity $ 1,211,164 $ 1,119,901 Shares outstanding at end of period 10,563 10,611 * Note: Derived from audited financial statements 6 Yadkin Valley Financial Corporation (unaudited) For the Three Months Ended Dec 31, 2007 Sept 30, 2007 Jun 30, 2007 Mar 31, 2007 Dec 31, 2006 Per Share Data: Basic Earnings per Share $ 0.37 $ 0.37 $ 0.36 $ 0.37 $ 0.36 Diluted Earnings per Share $ 0.37 $ 0.37 $ 0.35 $ 0.36 $ 0.35 Book Value per Share $ 12.69 $ 12.38 $ 12.06 $ 11.97 $ 11.72 Tangible Book Value per Share $ 9.19 $ 8.87 $ 8.54 $ 8.43 $ 8.17 Cash Dividends per Share $ 0.13 $ 0.13 $ 0.13 $ 0.12 $ 0.12 Selected Performance Ratios: Return on Average Assets (annualized) 1.34 % 1.38 % 1.36 % 1.46 % 1.39 % Return on Average Equity (annualized) 11.70 % 11.94 % 11.79 % 12.53 % 12.28 % Return on Tangible Equity (annualized) 16.21 % 16.72 % 16.63 % 17.84 % 17.67 % Net Interest Margin (annualized) 4.03 % 4.24 % 4.21 % 4.32 % 4.34 % Net Interest Spread (annualized) 3.30 % 3.52 % 3.50 % 3.64 % 3.71 % Noninterest Income as a % of Revenue 26.45 % 25.43 % 28.72 % 29.14 % 27.76 % Noninterest Income as a % of Average Assets 0.32 % 0.32 % 0.37 % 0.38 % 0.35 % Noninterest Expense as a % ofAverage Assets 0.69 % 0.71 % 0.78 % 0.76 % 0.74 % Net Noninterest income as a % of Average Assets -0.37 % -0.40 % -0.41 % -0.39 % -0.39 % Efficiency Ratio 54.12 % 54.10 % 57.77 % 55.19 % 54.83 % Asset Quality: Nonperforming Loans (000’s) 1,972 1,682 2,639 2,361 1,830 Nonperforming Assets(000’s) 2,574 2,630 3,317 3,220 2,404 Nonperforming Loans to Total Loans 0.21 % 0.19 % 0.31 % 0.27 % 0.21 % Nonperforming Assets to Total Assets 0.21 % 0.23 % 0.29 % 0.28 % 0.21 % Allowance for Loan Losses to Total Loans Held For Investment 1.23 % 1.32 % 1.32 % 1.37 % 1.33 % Allowance for Loan Losses to Nonperforming Loans 560 % 668 % 427 % 470 % 592 % Net Charge-offs to Average Loans (annualized) 0.08 % 0.16 % 0.01 % 0.02 % 0.15 % Capital Ratios(1): Equity to Total Assets 11.07 % 11.45 % 11.32 % 11.19 % 11.11 % Tangible Equity to Tangible Assets(2) 8.27 % 8.47 % 8.29 % 8.13 % 8.01 % Tier 1 leverage ratio 8.48 % 8.53 % 8.26 % 8.36 % 8.16 % Tier 1 risk-based ratio 9.24 % 9.41 % 9.48 % 9.40 % 9.20 % Total risk-based capital ratio 10.32 % 10.54 % 10.68 % 10.59 % 10.37 % (1) Capital ratios are for Yadkin Valley Bank and Trust Company. (2) The tangible equity to tangible assets ratio is a non-GAAP measure that management feels may be useful to investors. 7 Yadkin Valley Financial Corporation (unaudited) For the Twelve Months Ended Dec 31, 2007 Dec 31, 2006 Dec 31, 2005 Selected Performance Ratios: Return on Average Assets (annualized) 1.38 % 1.31 % 1.14 % Return on Average Equity (annualized) 11.99 % 11.52 % 9.79 % Return on Tangible Equity (annualized) 16.84 % 16.80 % 14.65 % Net Interest Margin 4.20 % 4.45 % 4.10 % Net Interest Spread 3.49 % 3.88 % 3.71 % Noninterest Income as a % of Revenue 27.44 % 27.04 % 28.68 % Noninterest Income as a % of Average Assets 1.37 % 1.36 % 1.35 % Noninterest Expense as a % ofAverage Assets 2.93 % 3.05 % 3.02 % Efficiency Ratio 55.26 % 56.16 % 59.32 % Asset Quality: Net Charge-offs to Average Loans (annualized) 0.10 % 0.10 % 0.12 % 8 Yadkin Valley Financial Corporation Average Balance Sheets and Net Interest Income Analysis (Dollars in Thousands) (Unaudited) Three Months Ended: December 31, 2007 December31, 2006 Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate INTEREST EARNING ASSETS Federal funds sold $ 3,493 $ 31 3.52 % $ 4,210 $ 55 5.18 % Interest bearing deposits 3,387 38 4.45 % 1,422 21 5.86 % Investment securities (1) 144,191 1,892 5.21 % 130,315 1,553 4.73 % Total loans (1,2) 905,455 17,570 7.70 % 828,693 16,588 7.94 % Total average earning assets (1) 1,056,526 19,531 7.33 % 964,640 18,217 7.49 % Noninterest earning assets 108,609 120,819 Total average assets $ 1,165,135 $ 1,085,459 INTEREST BEARING LIABILITIES NOW and money market $ 193,008 $ 1,078 2.22 % $ 186,521 $ 999 2.12 % Savings 35,281 70 0.79 % 37,886 96 1.01 % Time certificates 565,841 6,863 4.81 % 502,812 5,820 4.59 % Total interest bearing deposits 794,130 8,011 4.00 % 727,219 6,915 3.77 % Repurchase agreements sold 40,490 357 3.50 % 30,903 228 2.93 % Borrowed funds 31,072 424 5.41 % 46,069 533 4.59 % Total interest bearing liabilities 865,692 8,792 4.03 % 804,191 7,676 3.79 % Noninterest bearing deposits 159,218 149,099 Stockholders' equity 133,166 120,784 Other liabilities 7,059 11,385 Total average liabilities and stockholders' equity $ 1,165,135 $ 1,085,459 NET INTEREST INCOME/YIELD (3,4) $ 10,739 4.03 % $ 10,541 4.34 % INTEREST SPREAD (5) 3.30 % 3.71 % 1. Yields related to securities and loans exempt from Federal income taxes are stated on a fully tax-equivalent basis, assuming a Federal income tax rate of 34%, reduced by the nondeductible portion of interest expense 2. The loan average includes loans on which accrual of interest has been discontinued. 3. Net interest income is the difference between income from earning assets and interest expense. 4. Net interest yield is net interest income divided by total average earning assets. 5.
